Application pursuant to CPLR article 78 for a writ of mandamus is granted to the extent of directing respondent to entertain and decide petitioner’s motion in writing, without costs or disbursements.
*239Petitioner is entitled to have its motion considered by the court and a decision rendered thereon in writing (Matter of Grisi v Shainswit, 119 AD2d 418). In that regard, even if petitioner’s motion is procedurally defective, as respondent contends, the court is still required to state in writing the reason for its denial; a motion submitted on papers may not be summarily rejected. Concur—Sullivan, J. P., Carro, Milonas, Asch and Wallach, JJ.